Citation Nr: 1739463	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  12-20 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to an initial rating greater than 20 percent effective January 13, 2011, for a left ankle disability.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from February 1980 to January 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, which granted a claim of service connection for a left ankle disability (which was characterized as residuals of a left ankle), assigning a zero percent rating effective December 12, 2001, a 10 percent rating effective March 5, 2009, and a 20 percent rating effective January 13, 2011.  The Veteran disagreed with this decision in October 2011.  He perfected a timely appeal in July 2012.  A videoconference Board hearing was held in February 2015 before the undersigned Veterans Law Judge and a copy of the hearing transcript has been added to the record.

In May 2015, the Board denied a higher initial rating for a left ankle disability prior to January 13, 2011, and remanded the currently appealed claim and a TDIU claim to the Agency of Original Jurisdiction (AOJ) for additional development.  A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  The Board directed that the AOJ schedule the Veteran for appropriate examination to determine the current nature and severity of his service-connected left ankle disability.  This examination occurred in October 2015.  The Board also directed the AOJ to attempt to obtain updated treatment records for the Veteran and these records subsequently were associated with the claims file.  The Board further directed the AOJ to determine the impact of his service-connected disabilities on his employability and adjudicate the TDIU claim.  The AOJ subsequently adjudicated the Veteran's TDIU claim in a June 2017 rating decision.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

As noted above, in a June 2017 rating decision, the AOJ granted TDIU effective February 21, 2014.  Accordingly, an issue with respect to TDIU is no longer before the Board.  See Grantham v. Brown, 114 F .3d 1156 (1997).

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.


FINDING OF FACT

The record evidence shows that, on VA examination on September 10, 2015, the Veteran's service-connected left ankle disability is manifested by, at worst, ankylosis in plantar flexion at 40 degrees and in dorsiflexion at 20 degrees with an inversion deformity and in poor weight-bearing position.


CONCLUSION OF LAW

The criteria for a 40 percent rating effective September 10, 2015, for a left ankle disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5270, 5271 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

The Veteran in this case has not referred to any deficiencies in either the duties to notify or assist; therefore, the Board may proceed to the merits of the claim.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015, cert denied, U.S. Oct. 3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board....to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).

Higher Initial Rating Claim

The Veteran contends that his service-connected left ankle disability is more disabling than currently (and initially) evaluated.  As noted in the Board's May 2015 decision, the relevant time period at issue in this appeal for a higher initial rating is effective January 13, 2011; the Veteran did not appeal the Board's May 2015 denial of a higher initial rating for a left ankle disability prior to this date.

Laws and Regulations

The Veteran's service-connected left ankle disability currently is evaluated as 20 percent disabling effective January 13, 2011, under 38 C.F.R. § 4.71a, DC 5271 (limited motion of the ankle).  See 38 C.F.R. § 4.71a, DC 5271 (2016).  A maximum 20 percent rating is assigned under DC 5271 for marked limited motion of the ankle.  Id.  Because the Veteran is in receipt of the maximum 20 percent rating available under DC 5271, the Board must consider his entitlement to a higher initial rating effective January 13, 2011, under other DCs for evaluating ankle disabilities.  For example, a 30 percent rating is assigned under DC 5270 for ankylosis of the ankle in plantar flexion between 30 degrees and 40 degrees or in dorsiflexion between zero degrees and 10 degrees.  See 38 C.F.R. § 4.71a, DC 5270 (2016).  A maximum 40 percent rating is assigned under DC 5270 for ankylosis of the ankle in plantar flexion at more than 40 degrees or in dorsiflexion at more than 10 degrees or with abduction, adduction, inversion, or eversion deformity.  Id.

The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2016).  Disability of the musculoskeletal system is primarily the inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  38 C.F.R. § 4.40 (2016).  Consideration is to be given to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse, instability of station, or interference with standing, sitting, or weight bearing.  VA must consider "functional loss" of a musculoskeletal disability separately from consideration under the diagnostic codes; "functional loss" may occur as a result of weakness, fatigability, incoordination or pain on motion.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  VA must consider any part of the musculoskeletal system that becomes painful on use to be "seriously disabled."

Under 38 C.F.R. §§ 4.40 and 4.45, a Veteran's pain, swelling, weakness, and excess fatigability must be considered when determining the appropriate evaluation for a disability using the limitation of motion diagnostic codes.  See Johnson v. Brown, 9 Vet. App. 7, 10 (1996). The Court held in DeLuca that all complaints of pain, fatigability, etc., shall be considered when put forth by a Veteran.  Therefore, consistent with DeLuca and 38 C.F.R. § 4.59, the Veteran's complaints of pain have been considered in the Board's review of the diagnostic codes for limitation of motion.

Factual Background and Analysis

The Board finds that the evidence supports an initial 40 percent rating effective September 10, 2015, for a left ankle disability.  The Veteran contends that his service-connected left ankle disability is more disabling than currently (and initially) evaluated effective January 13, 2011.  The record evidence supports his assertions and shows that, effective September 10, 2015, this disability is manifested by, at worst, ankylosis in plantar flexion at 40 degrees and in dorsiflexion at 20 degrees with an inversion deformity and in poor weight-bearing position (i.e., a 40 percent rating under DC 5270).  See 38 C.F.R. § 4.71a, DC 5270 (2016).  The Board notes initially that, prior to September 10, 2015, the record evidence shows that the Veteran did not experience plantar flexion between 30 degrees and 40 degrees or in dorsiflexion between zero degrees and 10 degrees (i.e., at least a 30 percent rating under DC 5270) such that a higher initial rating greater than 20 percent is not warranted.  Id.  For example, on VA examination in January 2011, the Veteran's complaints included left ankle pain, giving way, instability, stiffness, weakness, incoordination, and effusion since an in-service injury.  He experienced severe flare-ups of joint disease on a weekly basis due to weather changes.  No constitutional symptoms or incapacitating episodes of arthritis were present.  The Veteran was unable to stand for more than 15-30 minutes and could not walk more than a few yards.  He always used a cane for ambulation.

Physical examination in January 2011 showed an antalgic gait and no other evidence of abnormal weight-bearing.  Physical examination of the left ankle showed bony joint enlargement, effusion over the medial and lateral malleolar bones, heat, tenderness, pain at rest, instability, weakness, abnormal motion, guarding of movement, an inability to stand on the left leg without support, an inability to bear full weight, mild genu varus, and 1-2 degrees of os calcis varus bilaterally.  Range of motion testing of the left ankle showed dorsiflexion to 10 degrees, plantar flexion to 20 degrees, objective evidence of painful motion on active motion and following repetitive testing.  Plantar flexion was limited to 15 degrees on repetitive testing due to pain.  There was no joint ankylosis.  X-rays dated in March 2009 were reviewed and showed no evidence of acute left ankle osseous injury and old trauma at the medial and lateral malleoli with an un-united avulsion fracture at the tip of the lateral malleolus.  The diagnoses included status-post left ankle sprain, status-post left ankle fracture, and traumatic arthritis of the left ankle.

VA x-rays of the Veteran's left ankle taken in May 2015 showed post-traumatic appearance along the medial and lateral malleoli.

The Veteran contends that his service-connected left ankle disability is more disabling than currently (and initially) evaluated effective January 13, 2011.  The record evidence does not support the Veteran's assertions, at least prior to September 10, 2015.  It shows instead that, between January 13, 2011, and September 10, 2015, the Veteran's service-connected left ankle disability is manifested by, at worst, complaints of ongoing left ankle pain, including severe weekly flare-ups, and plantar flexion limited to 15 degrees on repetitive testing due to pain (as seen on VA examination in January 2011).  The January 2011 VA examiner specifically found no ankylosis present in the Veteran's left ankle at that examination.  In other words, the Veteran is not entitled to a higher initial rating between January 13, 2011, and September 10, 2015, under DC 5270 because this DC requires that ankylosis of the ankle be present.  See 38 C.F.R. § 4.71a, DC 5270 (2016).  The Veteran also has not identified or submitted any evidence demonstrating his entitlement to an initial rating greater than 20 percent between January 13, 2011, and September 10, 2015, for his service-connected left ankle disability.  Thus, the Board finds that the criteria for an initial rating greater than 20 percent between January 13, 2011, and September 10, 2015, for a left ankle disability have not been met.

In contrast, the evidence supports assigning an initial 40 percent rating effective September 10, 2015, for the Veteran's left ankle disability.  VA ankle conditions Disability Benefits Questionnaire (DBQ) conducted on September 10, 2015, demonstrates that the Veteran experiences ankylosis of the left ankle in plantar flexion at 40 degrees and in dorsiflexion at 20 degrees with an inversion deformity and in poor weight-bearing position (i.e., a 40 percent rating under DC 5270).  Id.  At this examination, the Veteran's complaints included daily left ankle swelling, an altered gait, and frequent falls.  The examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  The Veteran was unable to walk or stand for more than 10 minutes per hour using a cane.  Range of motion testing showed the left ankle plantar flexed at more than 40 degrees and dorsiflexed at more than 10 degrees.  The Veteran was unable to perform repetitive testing due to severe pain.  There was left ankle pain on weight-bearing and non-weight-bearing.  Physical examination of the left ankle showed tenderness over the entire joint line, less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, atrophy of disuse, instability of station, disturbance of locomotion, 4/5 muscle strength, muscle atrophy of the left lower extremity, no ankle instability or dislocation, shin splints, Achilles tendon pain after walking 1/8 of a block, and interference with standing and sitting.  Left ankle ankylosis was present at 40 degrees in plantar flexion and at 20 degrees in dorsiflexion with an inversion deformity and in poor weight-bearing position.  The Veteran constantly used a brace and a cane for walking.  The examiner stated that the Veteran's functioning was so diminished that amputation with prosthesis would equally serve him due to ankylosis, synovitis, and chondromalacia.  X-rays of the left ankle showed traumatic arthritis.  A nerve conduction study showed abnormality in the left sural saphenous nerve.  A magnetic resonance imaging (MRI) scan showed subchondral cyst and osteoarthritis of the left ankle with plantar fasciitis and internal derangement.  There was objective evidence of crepitus.  The examiner concluded that the Veteran's left ankle ankylosis was severe and "will soon require fusion."  The diagnoses included left lateral collateral ligament sprain, left deltoid ligament sprain, left ankle tendonitis, osteoarthritis of the left ankle, ankylosis of the left ankle, and chronic synovitis of the left ankle.

On VA ankle conditions DBQ in October 2015, the Veteran's complaints included no ability to move his left ankle "with consistent pain" now affecting the right side of his body.  He described flare-ups of left ankle pain "as always swollen and painful.  It becomes more swollen from walking, standing, sitting, and lying down."  He also reported being unable to move his left ankle.  Range of motion testing of the left ankle showed dorsiflexion to 5 degrees and plantar flexion to 5 degrees with pain causing functional loss, severe pain diffusely, objective evidence of tenderness to palpation of the joint or associated soft tissues, and no objective evidence of crepitus.  The Veteran was unable to perform repetitive testing of the left ankle because he "was experiencing an acute flare and was in severe pain."  Physical examination of the left ankle showed less movement than normal, weakened movement, instability of station, disturbance of locomotion, and interference with standing and sitting, 0/5 muscle strength, no muscle atrophy, no ankylosis, instability, laxity, and no shin splints.  The Veteran constantly used a brace and a cane for walking.  The examiner stated that the Veteran's functioning was not so diminished that amputation with prosthesis would equally serve him.  The diagnoses included left lateral collateral ligament sprain, left deltoid ligament sprain, and left ankle instability.

The record evidence shows that, on VA examination on September 10, 2015, the Veteran's service-connected left ankle disability had worsened and is manifested by ankylosis of the left ankle in plantar flexion at 40 degrees and in dorsiflexion at 20 degrees with an inversion deformity and in poor weight-bearing position.  This examination also showed that the Veteran was unable to walk or stand for more than 10 minutes per hour using a cane.  Range of motion testing showed the left ankle plantar flexed at more than 40 degrees and dorsiflexed at more than 10 degrees.  The Veteran was unable to perform repetitive testing due to severe pain.  There was left ankle pain on weight-bearing and non-weight-bearing.  Physical examination of the left ankle showed tenderness over the entire joint line, less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, atrophy of disuse, instability of station, disturbance of locomotion, 4/5 muscle strength, muscle atrophy of the left lower extremity, no ankle instability or dislocation, shin splints, Achilles tendon pain after walking 1/8 of a block, and interference with standing and sitting.  The September 2015 examiner stated that the Veteran's functioning was so diminished that amputation with prosthesis would equally serve him due to ankylosis, synovitis, and chondromalacia.  This examiner also concluded that the Veteran's left ankle ankylosis was severely disabling.

The Board acknowledges that, on VA examination in October 2015, it appears that certain of the Veteran's physical examination findings showed some improvement in the symptomatology which he experienced due to his service-connected left ankle disability.  Overall, however, the findings obtained on the October 2015 VA examination generally are in line with the findings of severe left ankle ankylosis obtained less than 1 month earlier in September 2015.  For example, the Veteran reported in October 2015 that he was unable to move his left ankle.  Range of motion testing of the left ankle showed dorsiflexion to 5 degrees and plantar flexion to 5 degrees with pain causing functional loss, severe pain diffusely, objective evidence of tenderness to palpation of the joint or associated soft tissues, and no objective evidence of crepitus.  The Veteran was unable to perform repetitive testing of the left ankle due to "severe pain."  Physical examination of the left ankle showed less movement than normal, weakened movement, instability of station, disturbance of locomotion, and interference with standing and sitting, and 0/5 muscle strength.  Because the October 2015 VA examiner was not asked to provide and did not provide an explanation for the apparent improvement noted in certain of the physical examination findings obtained at that examination when compared with examination of the Veteran's left ankle 1 month earlier in September 2015, the Board cannot explain why or how the symptomatology improved during such a short period of time between these examinations.  Nevertheless, the Board finds that the Veteran's overall disability picture due to his service-connected left ankle disability supports the assignment of a higher initial 40 percent rating effective September 10, 2015, under DC 5270.  See 38 C.F.R. § 4.71a, DC 5270 (2016).  This is the earliest factually ascertainable date demonstrating a worsening of the symptomatology attributable to the Veteran's service-connected left ankle disability.  In summary, and after resolving any reasonable doubt in the Veteran's favor, the Board finds that the criteria for an initial 40 percent rating effective September 10, 2015, for a left ankle disability have been met.


ORDER

Entitlement to an initial 40 percent rating effective September 10, 2015, for a left ankle disability is granted.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


